United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 97-1989
                                  ___________

Harvey F. Euge,                          *
                                         *
              Appellant,                 *
                                         *
       v.                                *
                                         *
Robert Adler, Judge of St. Louis         *
County Municipal Court, 21st. Jud.       * Appeal from the United States
Circuit Individually and Officially;     * District Court for the
Ronald A. Battelle, Colonel, Chief       * Eastern District of Missouri.
of St. Louis Co. Police Dept.,           *
Individually and Officially; Jack        *      [UNPUBLISHED]
Plummer, Director, Bureau of Uniform *
Patrol of St. Louis Co. Police Dept.,    *
Individually and Officially; Dennis      *
George, Captain, Commander of the        *
South County Precinct of the St. Louis *
County Police Dept., Individually and    *
Officially; Jeffrey P. Medler, Asst.     *
County Counselor for the County of       *
St. Louis, MO, Individually and          *
Officially; Frank J. Malone, Director of *
Dept. of Public Works for St. Louis      *
County, MO, Individually and             *
Officially; Karen J. Wittkoetter,        *
Supervisor, Property Maintenance and *
Zoning Inspections for the County of     *
St. Louis, State of MO, Individually     *
and Officially; George (“Buzz”)          *
Westfall, Duly Elected County            *
Executive for the County of St. Louis, *
State of MO, Individually and            *
Officially,                              *
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: May 27, 1998
                              Filed: June 1, 1998
                                  ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Harvey F. Euge appeals from the district court&s1 denial of his motion for
reconsideration following the dismissal of his 42 U.S.C. § 1983 complaint without
prejudice. After a careful review of the record and the parties& submissions on appeal,
we conclude the district court&s rulings were correct and an extended discussion is
unnecessary. Accordingly, we affirm the judgments of the district court. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.

                                          -2-